Title: From John Adams to William Plumer, 9 January 1810
From: Adams, John
To: Plumer, William



Sir
Quincy January 9. 1810

The fugitive Trifles I have written in the Course of Fifty or Sixty Years are of little Consequence in point of intrinsic Merit. If they are of any Value and any of them deserve to be preserved, it is on Account of the Dates and Circumstances of the Times in which they were written and if I give you a List of them, it will be more for the sake of disavowing all other Writings than for the any great Esteem that I have for them.
1. There has been printed in The Anthology a Letter from me, written to Dr Nathan Webb in 1755 before I was 20 Years old. I should not remember this crude juvenile Effusion, if it had not been brought to Light by Accident after fifty years oblivion; and if it did not appear to be a Key to my whole Life.
2 There is printed in the Second Volume of Judge Minots History, a very imperfect Report an of an argument before The Judges of our Superiour Court in the Counsel Chamber in Boston, in 1761 between Mr Gridley on one side and Mr James Otis Junior and Mr Oxenbridge Thatcher on the other concerning Writs of assistance. The Minutes were taken by me at the Bar and lay in my Desk many years, till one of my Clerks, without my Knowledge printed them in Isaiah Thomas’s Massachusetts Spy.
3 In 1764 and from thence to 1767 or thereabout I printed a Number of Letters in the Names of Clarendon, Pym, Governor Winthrop and governor Bradford in Edes and Gills Boston Gazette, and a Number of Pieces Signed U in opposition—to Jonathan Sewall who wrote under the Signature of long J. I have not read these Pieces since they were first published. There is nothing personal or immoral or impolitick in them, nor any Thing of much Consequence.
4. In July and August 1765 I wrote four Pieces in Continuation in the same Gazette, without Title or Signature. They were soon printed in London and imputed to Mr Gridley, under the Title of a Dissertation on the Cannon and Feudal Law. In 1765 I drew the Instructions of the Town of Braintree to their Representative, printed in Drapers Massachusetts Gazette.
5 In 1770 or 1771 My argument or a Sketch of it in the Case of the Soldiers was printed with others in the Tryal.
6 In 1772 or three I printed Eight Letters in answer to General Brattle upon the Independence of The Judges.
7. I drew the Instructions of the Town of Boston to their Representatives in the years 1772 and 1773 and 1774 or in 1773 and 1774.
8 in 1774 and 1775 I printed a Number of Pieces under The Signature of Novanglus in answer to Massachusettens is i.e. Jonathan Sewall. These were collected in London and printed in a Volume, under the Title of Prior Documents a kind of Suppliment to The Remembrancer. They were afterwards reprinted in London in a Pamphlet, under The Title of History of the disputes with America. This Work is a tolerable Explanation of the Principles, on which I acted in the Revolution.
9. In 1776 I wrote Thoughts on Government in a Letter from a Gentleman to his Friend. This Friend was Chancellor Wythe of Virginia. This little Pamphlet was the first Publication in the United States which recommended a Legislature in three Branches, an Executive and Legislative Authority independant and yet dependent on each other and a Judiciary Power as independent as possible on both. This Pamphlet, as the late Judge Lowell informed me gave Occasion to the Gentlemen of the County of Essex to call a County Convention in which they wrought the Principles of my Letter into an ingenious System: but as Judge Lowell said they were “So unfair as to borrow my Ideas without acknowledging it or giving Credit for them.” This Pamphlet was adopted with Improvements into the Constitution of New York, and that of Massachusetts, that of Maryland that of The United States and that of the present Constitution of Pensilvania. This is the true Historical Affilliation or Pedigree or  Genealogy, call it which you will of the Constitution of Massachusetts and of The United States. It has had to contend against the Authority of mighty Names will such as Franklin Hancock and Samuel Adams, Richard H. Lee Patrick Henry and many more. But Experience has taught the Utility and Necessity of it. In your History Sir I hope you will trace this Generation of Constitutions. Those of the two Carolinas that of Georgia that of Vermont and that of Virginia, though they departed from the true Principles of it, yet they finally adopted a Part of the Skelliton. It seems to me that an Accurate constitutional History of the United States and of each Separate State would be more Useful to Mankind than the History of Wars or Negotiation. It is now I fear impracticable so many of the Characters are dead and some Facts are lost. Indeed Theories of Government are so constantly disturbed by the Passions and Interests of Individuals and Parties, that it seems almost Useless to investigate them. It seems as if Chance and accident must over rule every rational Effort to reconcile order with Liberty. Providence overrules all however and We ought to hope that no virtuous Effort will be wholly lost.
10 All the Writings which have been published with my Name you already know.
11. In France, Holland and England I had published a few Trifles which I have forgotten and knew not where to refer to them unless by naming The Mercure De France the Politique Hollandais and The General Advertiser.
12 Since my Retirement a few Bagatelles meerly litterary have been published in the Port Folio and the Anthology’s chiefly; if not altogether Translations from The French or the Latin.
Thus Sir, I have made a Confession. But no personal Reflections No obsceene immoral, irreligious or indecent Reflections ever went to the Press from my Pen: unless you judge to be such some that have lately been published in the Patriot with my Name. I am Sir, your most obedient Servant
John Adams